Citation Nr: 0505281	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  00-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left knee fracture with traumatic 
arthritis.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 5, 1964 to 
April 24, 1964.

This case initially came before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In a statement dated September 28, 2000, the veteran withdrew 
his request for a personal hearing.  38 U.S.C.A. § 20.704(e) 
(2004). 

In an October 2001 decision, the Board denied service 
connection for acute follicular tonsillitis and remanded the 
case back to the RO for further development on the two 
remaining issues.  In January 2003, the Board again remanded 
the case for additional development.  The case is now before 
the Board for additional appellate review.

As noted the Board's January 2003 remand, in a June 2001 
statement, the veteran indicated that he could no longer work 
because of multiple disabilities.  This statement appears to 
be a claim for a nonservice-connected pension and again is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The veteran's left knee disability with traumatic 
arthritis is manifested by no more than range of motion from 
0 to 5 degrees of extension to 60 to 100 degrees of flexion, 
with painful motion noted from 20 degrees of flexion, with 
slight lateral laxity, moderate quad atrophy on the left and 
tenderness along the medial and lateral aspects of the knee 
but without any effusion, ecchymosis or erythema; the veteran 
uses a cane for walking and at times a wheelchair.  

3.  The veteran's only service-connected disability, 
residuals of a left knee fracture with traumatic arthritis, 
has been rated as 30 percent disabling.

4.  The veteran has a high school education and attended 
college for two years, has worked as a handpacker at a lamp 
factory, a school custodian, a security guard, and a 
minister; he last worked in 1994.

5.  The veteran's service-connected disability alone does not 
preclude him from obtaining and retaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a left knee fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.951, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  The criteria for a TDIU due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16, 4.19 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

With regard to compliance with the October 2001 and January 
2003 remand instructions, the Board notes that the RO was 
instructed to ask the veteran to identify health care 
providers and to furnish him with appropriate release of 
information forms in order to obtain all VA and non-VA 
medical records and associate recent treatment records with 
the claims file.  The RO has associated available private 
treatment and hospital records and VA medical records with 
the claims file.  The RO also contacted the Social Security 
Administration (SSA) and asked for copies of any decision and 
medical records upon which any decision was based, and 
associated them with the record.  In June 1998, the RO 
received a response from the Army Hospital at Ft. Polk, 
indicating that a search failed to reveal a record of 
treatment.  The Board observes that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  In 
letters dated in March 2001 and August 2003, the RO met the 
notification requirements of the VCAA.  On several occasions, 
the veteran was contacted to complete a VA social and 
industrial survey to determine whether his service-connected 
disability rendered him unemployable, but he failed to 
complete the questionnaire and, as a result a social and 
industrial survey was not done.  The Board observes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In April 2001 and October 2003, the 
veteran was afforded VA medical examinations to determine the 
severity of his service-connected disability and whether it 
rendered him unemployable.  The October 2003 examiner 
reviewed the claims file, provided range of motion 
measurements for the left knee and discussed the DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995), criteria as delineated 
in the remand instructions, and provided an opinion on 
unemployability.  In June 2001, October 2002 and August 2004, 
the RO readjudicated the issues on appeal and issued 
supplemental statements of the case (SSOCs).  The August 2004 
SSOC noted the veteran's repeated failure to complete a 
social and industrial survey and addressed the issue of why 
the case was not submitted for extra-schedular consideration.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's October 2001 and 
January 2003 remands.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support the issues addressed in 
this decision.  He withdrew his request for a personal 
hearing.  In March 2001 and/or August 2003 letters, VA asked 
the appellant to sign release of information forms and/or 
submit any additional medical evidence or lay evidence to 
support his claims.  Available private, SSA, and VA treatment 
records have been associated with the claims file.  In a June 
2000 statement of the case (SOC) and in SSOCs dated in June 
2001, October 2002 and August 2004, VA informed the appellant 
of what was needed to establish entitlement to a higher 
rating and a TDIU and he was given additional chances to 
supply any pertinent information.  Moreover, the veteran was 
examined in 2001 and 2003.  The veteran failed to complete a 
social and industrial survey.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to his claims.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).  Under these 
circumstances, the Board finds that the service, SSA, 
private, and VA medical records, SSA and VA examination 
reports, Board remands, rating actions, and lay statements, 
are adequate for determining whether the criteria for a 
higher rating for a right knee disability and for 
establishment of a TDIU have been met.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in November 1998.  In a September 1999 rating 
decision, the RO, in pertinent part, denied an increased 
rating in excess of 10 percent for the veteran's left knee 
disability and entitlement to a TDIU prior to the enactment 
of the VCAA.  Later, in a June 2001 rating action, the RO 
assigned a 30 percent rating for the veteran's left knee 
disability and confirmed denial of a TDIU.  Only after the 
September 1999 rating action was promulgated, in VCAA letters 
dated in March 2001 and August 2003, and SSOCs issued in June 
2000 and August 2004, did VA provide initial notice of the 
provisions of the VCAA and more fully advise the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any evidence or information that would support his claims.  
In the VCAA letters, VA also indicated that it would assist 
the veteran in getting evidence.  In an SOC and three SSOCs, 
VA gave notice to the appellant regarding what information 
and evidence had been submitted and considered.  In various 
letters and an SOC, three SSOCs, and March 2001 and August 
2003 letters, VA also informed the appellant of what 
information and evidence is needed to substantiate his claims 
and what information he needed to submit and what VA would 
do.  In an August 2004 letter, the RO gave the appellant an 
additional 60 days to submit additional evidence.  In 
response, the veteran signed an authorization for release of 
records from the Brownwood Regional Hospital for treatment 
for a nonservice-connected heart disorder.  These records 
were received, associated with the record, and certified as 
not pertinent to the appellate issues prior to certification 
of the case to the Board.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, an 
SOC, and SSOCs, the VA informed him of what information he 
needed to a establish entitlement to a TDIU and a higher 
rating for his service-connected disability, that he should 
send in information describing additional evidence or the 
evidence itself.  While the notice VA provided to the 
appellant in March 2001 and August 2003 was not given prior 
to the initial AOJ adjudication of the claims, the notice was 
provided by VA prior to the transfer of the appellant's case 
to the Board after remand and the content of the notice and 
various duty to assist letters, along with the SOC and SSOCs, 
generally complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Moreover, in light of the above, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, an SOC and three SSOCs, VA satisfied the fourth 
element of the notice requirements.  The August 2004 SSOC 
provided the regulations implementing the provisions of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Background

Service medical records show that the veteran had an 
undisplaced fracture involving the medial condyle of the left 
tibia on February 28, 1964.  

Private treatment records from February 1994 to February 1998 
show that, in February 1998, the veteran had mild verrucous 
deformity of both knees, worse on the left than the right.  
He had 2+ patellofemoral crepitation with tenderness along 
the medial joint line.  Range of motion for both knees was to 
110 degrees for flexion.

In a June 1998 rating decision, the RO granted service 
connection for residuals of a fracture of the left knee and 
assigned an initial 10 percent rating, effective January 2, 
1997.

In November 1998, the veteran filed a claim seeking an 
increased rating, a TDIU, and service connection for 
arthritis in his left knee secondary to his service-connected 
disability.

VA treatment records from October 1998 to August 1999 reveal 
treatment for chronic knee pain and degenerative joint 
disease of the left knee in June and July 1999.  In August 
1999, testing was positive for rheumatoid arthritis.

In a September 1999 rating decision, the subject of this 
appeal, the RO denied entitlement to a TDIU, recharacterized 
the veteran's left knee disability as residuals of a fracture 
the left knee with traumatic arthritis, and confirmed the 10 
percent rating for the veteran's left knee disability, noting 
that the assigned rating included the effects of arthritis.  
The RO observed that the veteran had failed to report for a 
VA examination in March 1999 and that evidence expected from 
that examination could not be considered.

In various letters, the veteran reported that his knee was 
very bad, that he had pain all the time, and that he could 
only walk a few steps at a time.  He further stated that he 
had difficulty getting up and down out of a chair, in and out 
of a car, or getting in and out bed.  The veteran indicated 
that he could not place any pressure on his leg or his knee 
joint tried to the pop out, catch, or hang.  He stated that 
he hurt intensely from his feet all the way up the large bone 
in his lower leg to his knee.  The veteran also reported that 
he was using a wheelchair at times.  He indicated that he was 
unable to report for examination in March 1999 due to 
transportation problems and that would be difficult for him 
to report for any examination.

VA treatment records from September 1999 to April 2001 show 
treatment for pain due to arthritis.  August 1999 X-rays 
showed severe degenerative joint disease bilaterally with 
marked narrowing of medial knee joint spaces.  In November 
2000, X-rays revealed advanced degenerative changes in the 
medial joint compartments of both knees with significant 
joint space narrowing.  Minor changes involving the lateral 
joint compartment were also noted.  In July 2000, the veteran 
was noted to walk with a cane and have an antalgic gait.  The 
assessment was degenerative disease of the bilateral knees.  
In November 2000, range of motion for the left knee was from 
0 to 60 degrees.  No effusion, instability or discoloration 
was noted, but there was mild varus deformities.  X-rays 
showed moderate degenerative joint disease of both knees with 
significant narrowing of medial compartment.  The assessment 
was rheumatoid arthritis and degenerative joint disease.  The 
doctor recommended hinged knee braces and encouraged a trial 
of glucosamine/
chondroitin sulfate.  In January 2001, the veteran's knee 
pain was noted to be ongoing.  He had been seen by 
orthopedics and was recommended to have a total left knee 
replacement.  The veteran wanted to postpone this and to try 
a régime of glucosamine and chondroitin sulfate.

At an April 2001 VA joints examination, the veteran reported 
daily and constant left knee pain, which waxed and waned 
throughout the day depending upon his level physical 
activity.  Precipitating factors were physical activity and 
weather changes; alleviating factors were medications and 
rest.  The veteran reported left knee pain, weakness, 
stiffness, swelling, fatigability, and lack of endurance.  He 
was treated with hydrocodone and Tramadol.  The veteran used 
knee braces, a cane and a wheelchair at home.  The veteran 
had been unemployed since 1994, secondary to multiple 
overwhelming medical conditions.  He indicated that his left 
knee condition interfered with his ability to fully enjoy 
recreational activities and to complete household chores in 
an effective manner.  On examination, the left knee had mild 
swelling and there was generalized tenderness throughout the 
knee joints.  No ligamentous instability was noted.  Left 
knee range of motion was from zero to 90 degrees of flexion.  
There was crepitus on range of motion.  Painful motion was 
noted from 20 to 90 degrees of flexion.  The veteran walked 
with a shuffling type of gait using the assistance of a cane.  
No ankylosis was present.  X-rays revealed severe 
degenerative joint disease of the bilateral knees with marked 
narrowing of medial knee joint spaces, weight-bearing 
desired.

VA treatment records from April 2001 to October 2003 show 
continuing treatment for rheumatoid arthritis and chronic 
knee pain.

In April 2003, the RO received SSA records.  At a January 
1996 SSA evaluation, the veteran indicated that since August 
1994 his knee and back pain seemed to limit his activity.  He 
stated that he got pain in both knees, more marked on the 
right than the left, and both hips, more marked on the right 
than the left.  He did not exercise regularly, only walked 
short distances because of pain, and was able to sit without 
any difficulty, but he could not stand because it tended to 
aggravate his pain.  The veteran was using nonsteroidal anti-
inflammatories in the form of naproxen with some relief, but 
the relief appeared to be diminishing.  The veteran showed 
poor effort during the musculoskeletal examination.  He 
appeared to have voluntary resistance to passive joint 
movements.  The patient showed no evidence of synovial fluid 
increase but there was minimal crepitus with full range of 
motion.  His gait was slowly ponderous but there was a 
voluntary component to the slowness and ponderous gait.  
There was some bowing of the tibial of the left lower limb 
possibly due to rickets or some other form of deforming bone 
disease in childhood.  The impression included some evidence 
of mild crepitus on clinical examination of his knee.  The 
joint movements appeared to be full despite the veteran's 
rather slow and ponderous movements.  It was the examiner's 
opinion that the veteran's disability had certainly been 
magnified by him.  

Additional SSA records received in April 2003 indicate that 
at the time of an April 1997 SSA evaluation, the veteran 
reported that he occasionally fell due to dizziness and 
arthritic pain and used a cane because of his fear of 
falling.  He stated that he fell about two months earlier and 
scarred his knees.  The veteran complained of problems even 
turning over in bed through the night and great difficulty 
getting out of bed in the morning.  He indicated that his 
knees hurt all night long so he needed to move them around a 
lot.  The veteran added that he really was not able to walk 
much.  The evaluation revealed that the veteran walked with a 
cane on the right side with a slow gait.  He showed poor 
effort to attempt all requests.  Heel and toe walking and 
tandem walking was slow and ponderous.  Pulses and reflexes 
were equal bilaterally.  The patella was stable with crepitus 
bilaterally and he had full range of motion.  Full squat was 
possible with the veteran complaining of discomfort.  He 
could bend forward to knee height.  -At a February 1998 SSA 
evaluation, the veteran complained of pain in his knees with 
any prolonged standing or walking and going up and down 
stairs.  When he stood, the veteran had pain in the medial 
aspect of his knees and mild varus deformity of both knees, 
worse on the left than the right.  He had 2+ patellofemoral 
crepitation and a few degrees of flexion contracture of both 
knees.  The veteran's left knee was tender along the medial 
joint line.  He flexed to 110 degrees.  Deep tendon reflexes 
were equal.  Peripheral pulses were intact.  Straight-leg 
raising was negative.  X-rays revealed moderately severe 
degenerative arthritis in both knees with narrowing of the 
medial compartments and narrowing of the patellofemoral 
joint, the left worse than the right.  The examiner 
recommended shoes with cushioned heels and the use of a 
nonsteroidal, anti-inflammatory drug intermittently, starting 
with Tylenol.  Eventually, the veteran would need total knee 
replacements.  The SSA examiner added that the veteran should 
limit his vocation to jobs that are sedentary and do not 
require a lot of walking or prolonged standing.

A November 2000 SSA decision, found that the veteran had not 
engaged in a substantial gainful activity since February 10, 
1998; and that the evidence established that he had 
degenerative arthritis of the knees.  A February 1998 SSA 
consult revealed that the veteran had moderately severe 
degenerative arthritis in both knees, with narrowing of the 
medial compartments and the patellofemoral joint, worse on 
the left.  The examiner assessed a residual functional 
capacity for sedentary exertional level work activity.  The 
SSA found the veteran unable to perform his past relevant 
work as a school custodian, handpacker, and security guard.  
But indicated that he had a residual functional capacity to 
perform the full range of sedentary work; however, his 
acquired work skills were not transferable to the skilled or 
semiskilled work activities of sedentary work.  The veteran 
was noted to have had a high school education and to have 
attended college for one year.  He was advanced in age.

At an October 2003 VA joints examination, the veteran 
reported that, after leaving the military, he worked in a 
factory that made lamps from 1964 and 1986; that between 1974 
and 1994, he also served as a minister; and that he had not 
worked since 1994 because he could not stand up long enough.  
The veteran denied any worker's compensation injuries to the 
left knee or any motor vehicle accidents.  He reported at 
least one and one-half years of college.  The veteran 
complained that all of his joints hurt and that he had 
frequent fevers and chills.  He admitted that he was 
diagnosed with rheumatoid arthritis in 1999.  The veteran 
rated his left knee pain as usually a 5 but it could go as 
high as 9 to 10 on a scale of 1 to 10.  It was 4 to 5 at the 
time of examination and had been getting worse in the past 6 
to 12 months.  The veteran reported left knee stiffness with 
occasional slight swelling or redness.  There was no heat but 
he indicated that his knee gave way, especially when he was 
trying to get out of a car.  He stated that his knee was 
fatigable and he lacked endurance in terms of both standing 
and walking.  The veteran took hydrocodone at bed time 
because of pain.  He indicated that standing or walking on 
his knee made it worse and his flare-ups might last a few 
hours or even a day.  Nothing made the pain better except 
staying off the knee and taking Vicodin.  During flare-ups, 
the veteran found it impossible to do anything.  He was not 
certain if his motion was affected.  The veteran used a quad 
cane to walk and spent most of his time in his wheelchair.  
He indicated that he had not had dislocation or subluxation 
of the knee, only giving out.  

On examination, his left knee motion was from 5 to 100 
degrees, both actively and passively.  There was moderate 
quad trophy on the left, but no effusion ecchymosis or 
erythema about the left knee.  The veteran was tender along 
the medial and lateral aspects of the knee.  He had pain on 
motion, especially full extension, and pain in guarding and 
attempting Lachmann's, McMurray's and Drawer sign testing.  
When he stood, his knee was in varus and he had slight 
lateral laxity.  When he walked, the veteran used as quad 
cane and also pushed his left hand backwards against his left 
side for stability.  X-rays showed bone-on-bone arthritis of 
the medial compartment.  Rheumatoid factor in 1999 was 
positive at 100.  The assessment was history of service-
connected traumatic arthritis of the left knee; rheumatoid 
arthritis; and severe arthritic/degenerative changes of the 
left knee primarily secondary to rheumatoid arthritis.  It 
was expected that during a flare-up, the veteran might be 10 
percent worse than he was during his examination.  Due to his 
severe degenerative changes of the left knee, it would be 
expected that the veteran would have difficulty with a job 
that required anything more than minimal standing or walking.  
With regard to the left knee, there would be no 
contraindication to a sedentary job.

VA treatment records from October 2003, show that, at an 
October 2003 meeting with a VA social worker, the veteran did 
not have most of the information needed for a social and 
industrial survey and so he was given a copy of the template 
to fill out as much as he could and to return it.  He was 
scheduled to be seen again in December 2003.  At that time, 
the social worker noted that the veteran could not work due 
to rheumatoid arthritis and knee problems.  He walked slowly 
with a cane.  At two unscheduled meetings with another social 
worker in December 2003, the veteran had still not filled out 
the social and industrial survey.  A March 2004 nursing 
telephone note reveals complaints of arthritis pain and a May 
2004 note reflects a request for a wheelchair.  The RO has 
made repeated attempts to have the veteran complete a social 
and industrial survey but to no avail.

Analysis

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2004).  When the examination was scheduled 
in conjunction with a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).

The veteran contends that the disability rating assigned for 
his left knee disability should be increased to reflect more 
accurately the severity of his symptomatology.  He also 
contends that it renders him unemployable.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
(here, a left knee disability) and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca, 8 Vet. App. at 204-07.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

A.  Left Knee Disability

The veteran's left knee disability is currently rated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5260, for limitation of leg flexion.  A maximum 30 
percent rating is warranted for limitation of leg flexion 
when it is limited to 15 degrees; a 20 percent rating is 
warranted when it is limited to 30 degrees; and a 10 percent 
rating is warranted when it is limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5260 (2004).  A noncompensable rating is 
warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees; 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5261 (2004).  Standard 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2004).  
If the evidence shows compensable limitation of both flexion 
and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for impairment 
of the knee, involving recurrent subluxation or lateral 
instability, a maximum 30 percent rating is assigned for 
severe impairment, a 20 percent rating for moderate 
impairment, and a 10 percent rating for slight impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated at the 
maximum rating of 20 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).

The Board is cognizant of the potential for two separate 
ratings for the veteran's left knee disability if it is rated 
under Diagnostic Code 5257, which includes subluxation or 
lateral instability, and Diagnostic Codes 5003-5010, for 
arthritis.  However, as noted above, there is no objective 
medical evidence of instability or subluxation to warrant a 
compensable rating under Diagnostic Code 5257.  In light of 
the fact that the veteran already is rated at 30 percent, the 
maximum under Diagnostic Codes 5010-5260, a rating under 
Diagnostic Code 5257 would offer no benefits to the veteran.  
The veteran's left knee disability with traumatic arthritis 
is manifested by no more than range of motion from 0 to 5 
degrees of extension to 60 to 100 degrees of flexion, with 
painful motion noted from 20 degrees of flexion, with slight 
lateral laxity, moderate quad atrophy on the left and 
tenderness along the medial and lateral aspects of the knee 
but without any effusion, ecchymosis or erythema; the veteran 
use a cane for walking and at times a wheelchair.  As noted 
above extension of 5 degrees warrants only a noncompensable 
rating under Diagnostic Code 5261, so separate compensable 
ratings under both Diagnostic Codes 5260 and 5261 are not 
warranted under VAOPGCPREC 9-2004.  Similarly, 60 to 100 
degrees of flexion would also fail to provide for a 
compensable rating under Diagnostic Code 5260.  However, the 
Board observes that the veteran complained of fatigability 
and lack of endurance in terms of both standing and walking 
at the October 2003 VA examination and that the April 2001 VA 
examiner noted that the veteran used a cane and wheelchair at 
times and had painful motion from 20 degrees of flexion.  
Considering DeLuca and 38 C.F.R. §§ 4.40, 4.45 and 4.59, the 
Board finds that the veteran's left knee disability more 
nearly approximates the maximum rating of 30 percent for 
flexion limited to 15 degrees under Diagnostic Code 5260.  A 
higher rating is not available under Diagnostic Codes 5256 or 
5262, since the veteran has not been shown to have ankylosis 
of the left knee or nonunion of the left tibia and fibula.  
Consequently, the Board concludes that the preponderance of 
the evidence is against a rating in excess of 30 percent for 
the veteran's left knee disability.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left knee disability, 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected disability, as 
to render impractical the application of the regular 
schedular standards.  The Board notes that the only 
hospitalization he has had recently was for chest pains, not 
for his left knee disability.  The regular schedular 
standards and the rating currently assigned, adequately 
compensate the veteran for any adverse impact caused by his 
service-connected disability.  In light of the foregoing, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

TDIU

The veteran alleges that he is unable to work because of his 
service-connected left knee disability and seeks a TDIU due 
to that disability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

The Board finds no basis to award the veteran a TDIU.  
Service connection is presently in effect for residuals of a 
left knee fracture with traumatic arthritis, currently rated 
as 30 percent disabling.  The veteran's sole 30 percent 
disability rating does not meet percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  Moreover, the Board finds that 
the veteran's left knee disability alone is not of such 
severity as to preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.  See 38 C.F.R. 
§§ 3.340. 3.341, 4.16(b).

The veteran had at least one year of college.  Based on VA 
and SSA examination reports, various statements, and the 
veteran's November 1998 VA Form 21-8940, he has worked as a 
school custodian, a handpacker at a lamp factory, a minister, 
and a security guard.  The veteran last worked in 1994.  The 
SSA found the veteran unable to perform his past relevant 
work as a school custodian, handpacker, and security guard 
because of his bilateral knee disabilities.  But indicated 
that he had a residual functional capacity to perform the 
full range of sedentary work.  SSA noted that the veteran had 
a high school education and had attended college for one 
year.  Similarly, the October 2003 VA examiner stated that it 
would be expected that the veteran would have difficulty with 
a job that requires anything more than minimal standing or 
walking.  With regard to the left knee, there would be no 
contraindication to a sedentary job.  

Moreover, the veteran has been given ample opportunities to 
appear for, and complete, a social and industrial survey but 
has failed to do so.  When an examination is scheduled in 
conjunction with a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Even so, the 
preponderance of the evidence fails to show that the 
veteran's left knee disability alone renders him 
unemployable.  Evidence reveals that the veteran's 
nonservice-connected rheumatoid arthritis of both knees and 
back, diagnosed in 1999, hypertension, chronic fatigue 
syndrome, and depression impact the veteran's employability.  
There is no medical opinion that the veteran's service-
connected left knee disability by itself has interfered with 
his employability to such a degree that he is unable to 
secure and follow a substantially gainful occupation.  In 
other words, the veteran's service-connected left knee 
disability does not render him unemployable.  While the 
veteran's service-connected left knee disability may result 
in some degree of industrial impairment, the preponderance of 
the evidence is against a finding that it alone renders him 
unable to obtain or retain substantially gainful employment.  
Significantly, there is no medical opinion of record that the 
veteran's service-connected disability has interfered with 
his employability to such a degree that he is unable to 
secure and follow a substantially gainful occupation.  There 
are opinions to the contrary, indicating that, even with his 
service-connected disability, the veteran has a residual 
functional capacity to perform the full range of sedentary 
work.  In view of the SSA's determination and the October 
2003 VA examiner's conclusion, the Board is not persuaded 
that the veteran is incapable of performing substantially 
gainful employment, due solely to his service-connected left 
knee disability.  Accordingly, while the veteran's service-
connected disability may limit him from some particular jobs, 
the evidence fails to show that it alone would prevent all 
forms of substantially gainful employment for which the 
veteran would be otherwise qualified by reason of his 
education and work experience.  

The Board has considered the applicability of the benefit-of-
the- doubt doctrine under 38 U.S.C.A. § 5107(b) (West 2002) 
in connection with the veteran's claim for a TDIU; however, 
as the preponderance of the evidence is against the claim, 
that doctrine does not apply.  See Gilbert, 1 Vet. App. at 
55-56.  As a result, the Board finds that the criteria for a 
TDIU are not met, and the appeal is denied.



ORDER

A disability rating in excess of 30 percent for residuals of 
a left knee fracture with traumatic arthritis is denied.

A TDIU due to a service-connected disability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


